EXHIBIT 10.26


[G58802KJI001.JPG]

Executive Performance Incentive Plan

Effective January 1, 2007

Performance Period: January 1 – December 31, 2007


--------------------------------------------------------------------------------


 


I.                                         PURPOSE OF THE PLAN

ev3 Inc.’s compensation philosophy is to pay for performance.  The purpose of
the ev3 Inc. Executive Performance Incentive Plan (the “Plan”) is to align the
interests of ev3 Inc. and its subsidiaries (the “Company”), executive-level
employees, and stockholders by providing annual incentives for the achievement
of key business and individual performance measures that are critical to the
success of the Company and linking a significant portion of each executive
employee’s annual compensation to the achievement of such measures.


II.                                     ELIGIBLE PARTICIPANTS

The Company will determine eligibility criteria for the Plan on an annual basis
and in its sole discretion.  For 2007, the Plan covers the following:  (i) all
regular, salaried, exempt United States employees in Levels 6 and above, and
(ii) international and expatriate/inpatriate employees in Levels 6 and above who
are determined by the Company to be eligible for participation (“Executives” or
“Participants”).  Notwithstanding the foregoing, Participants in positions
covered by sales compensation plans are not eligible Participants in the Plan.

The Plan year runs from January 1 - December 31 of each year (the “Plan Year”). 
Payouts will be made on a quarterly basis (the “Plan Quarter”).  Participants
with less than a full Plan Quarter of service or whose incentive target percent
has changed during a Plan Quarter may be eligible to participate in the plan on
a prorated basis, determined by the percentage of time they were eligible to
participate during that Plan Quarter under applicable criteria.  Participants
with less than one full month of eligible service in a Plan Quarter will not be
eligible to receive an award under the Plan for that Plan Quarter.


III.                                 ADMINISTRATION OF THE PLAN

The Compensation Committee of the Board of Directors of the Company will
administer the Plan.  The Compensation Committee, in its sole discretion, may
delegate to the Company’s Chief Executive Officer activities relating to Plan
administration that are not required to be exercised by the Compensation
Committee under applicable laws, rules, regulations and the Compensation
Committee Charter.  Non-delegable activities include, but are not limited to,
final approval of any payouts under the Plan to Executive Officer level
employees.  Delegable activities include, but are not limited to, final approval
of recommendations regarding payouts under the Plan to Executive Officer level
employees and to Participants that are not Executive Officer level employees. 
All decisions of the Compensation Committee and Chief Executive Officer will be
final and binding upon all parties, including the Company and Plan Participants.


IV.                                INCENTIVE TARGETS

Incentive targets have been approved by the Compensation Committee, in the case
of Participants that are Executive Officer level employees, and by the Chief
Executive Officer, for all other eligible Plan Participants, in each case based
upon their level of responsibility within the Company and impact on the
business.  These incentive targets represent the incentive (as a percent of a
Plan Participant’s base salary) that a Participant is eligible to receive under
the Plan.  It is the Company’s intention to provide significant incentive and
reward opportunities to its Executives for world-class performance achievement.

2


--------------------------------------------------------------------------------



V.                                    INDIVIDUAL PERFORMANCE MEASURES

Individual performance measures for a Plan Year are established during the
annual goal setting process.  Additionally, performance measures are established
for each of the four quarters of the Plan Year.  For each Plan Quarter, all
Participants will be assigned the Company’s quarterly goals as their individual
objectives for the Plan Quarter.  Individual objectives for Executive Officer
level employees other than the Company’s quarterly goals must be agreed to and
approved by the Compensation Committee.  Individual objectives for all other
Participants other than the Company’s quarterly goals must be agreed to and
approved by the Chief Executive Officer.


VI.                                COMPANY PERFORMANCE MEASURES

For each Plan Quarter, the Compensation Committee, together with input from the
Company’s Chief Executive Officer, will identify critical Company performance
measures and determine the incentive pool funding for the Plan based on
achievement of such Company performance measures.  The 2007 Company performance
measures are:

·                  Worldwide Revenue

·                  Worldwide Operating Expense (Controllable) as a % of Revenue

·                  Worldwide Gross Margin

·                  Working Capital

·                  Earnings Before Interest, Taxes, Depreciation and
Amortization, adjusted for Non-Cash, Stock-Based Compensation (“EBITDA”)

The Compensation Committee, with input from the Company’s Chief Executive
Officer, will take into consideration the relative performance by each division
of the Company with regard to Divisional Revenue, Operating Expenses, Gross
Margin, and Working Capital.


VII.                            INCENTIVE POOL FUNDING

The incentive pool funding is the amount of money that is available for
distribution to Plan Participants under the Plan based on achievement of the
Company performance measures.  Appendix A describes in more detail how the five
Company performance measures will impact the incentive pool funding. The
incentive pool is funded quarterly on the following basis:  20% of the annual
pool in Q1, 20% of the annual pool in Q2, 20% of the annual pool in Q3 and 40%
of the annual pool in Q4.


VIII.                        INDIVIDUAL INCENTIVE PAYMENT CRITERIA, CALCULATION,
AND PAYOUT

A Plan Participant must be actively employed by the Company on the last day of
the month of the Plan Quarter to be eligible for an incentive payment under the
Plan for that Plan Quarter.

The incentive payment under the Plan for any eligible Plan Participant for a
particular Plan Quarter will vary depending upon the approved incentive pool
funding level for that Plan Quarter, the Participant’s base salary as of the
first day of the last month of the Plan Quarter, the Participant’s incentive
target for that Plan Quarter, and the Participant’s overall individual
performance during that Plan Quarter, relative performance to other Executives
and achievement of objectives relative to other eligible Executives.  The total
of incentive payments to all eligible Plan Participants may not exceed the
funding pool(s) established by the Compensation Committee for each Plan Quarter.

As soon as practicable after the appropriate financial and other data has been
compiled after the end of each Plan Quarter, individual incentive payments under
the Plan will be determined as follows:  With respect to Participants that are
Executive Officer level employees, the Chief Executive Officer will recommend to
the Compensation Committee the amount of each incentive payment to be made

3


--------------------------------------------------------------------------------


to each such Plan Participant under the Plan and the Compensation Committee will
then approve the final amount of each incentive payment to be made to each such
Plan Participant, taking into account the recommendation of the Chief Executive
Officer and such other factors as the Compensation Committee determines
appropriate.  With respect to all other Participants that are not Executive
Officer level employees, the Chief Executive Officer will approve the final
amount of each incentive payment to be made to each such Plan Participant.  All
final individual incentive payouts under the Plan to Participants that are
Executive Officer level employees will be certified in writing by the
Compensation Committee and all final individual incentive payouts under the Plan
to other Participants that are not Executive Officer level employees will be
certified in writing by the Chief Executive Officer.  Individual incentive
payments under the Plan will be made in a lump sum, less applicable withholding
taxes, as soon as reasonably practicable after the determination of such
payments.

In approving final individual incentive payments under the Plan, the
Compensation Committee, in the case of payments to Executive Officer level
employees, and the Chief Executive Officer, in the case of all other payments
under the Plan, reserves the right to recognize individual performance and to
provide appropriate differential incentive compensation.


IX.                                PLAN DISCRETION

All benefits payable under the Plan are discretionary and no Plan Participant
shall have any right to payment under the Plan until actually paid.

To the extent necessary with respect to any Plan Quarter, in order to avoid any
undue windfall or hardship due to external causes, the Compensation Committee
may, without the consent of any affected Plan Participants, revise one or more
of the Company performance measures or otherwise make adjustments to payouts
under the Plan to take into account any acquisition or disposition by the
Company not planned for at the time the Company performance measures were
established, any change in accounting principles or standards, or any
extraordinary or non-recurring event or item, so as equitably to reflect such
event or events, such that the criteria for evaluat­ing whether a Company
performance measure has been achieved will be substantially the same (as
determined by the Compensation Committee) following such event as prior to such
event.


X.                                    TERMINATION, SUSPENSION, OR MODIFICATION

The Company may terminate, suspend, modify and if suspended, may reinstate or
modify, all or part of the Plan at any time, with or without notice to the Plan
Participants.  Exceptions to the eligibility of, or the extent to which the Plan
applies to, any particular Plan Participant must be approved, on a case-by-case
basis, by the Compensation Committee.


XI.                                LIMITATION OF LIABILITY

No member of the Company’s Board of Directors, the Compensation Committee, any
officer, employee, or agent of the Company, or any other person participating in
any determination of any question under the Plan, or in the interpretation,
administration, or application of the Plan, shall have any liability to any
party for any action taken, or not taken, in good faith under the Plan.


XII.                            NO RIGHT TO EMPLOYMENT

This document sets forth the terms of the Plan and it is not intended to be a
contract or employment agreement between any Plan Participant and the Company. 
Nothing contained in the Plan (or in any other documents related to the Plan)
shall confer upon any employee or Plan Participant any right to continue in the
employ or other service of the Company or constitute any contract or limit in
any way

4


--------------------------------------------------------------------------------


the right of the Company to change such person’s compensation or other benefits
or to terminate the employment or other service of such person with or without
cause or notice.


XIII.                        NON-ASSIGNABILITY

Except for the designation of a beneficiary(ies) to receive payments of benefits
for a particular Plan Quarter following a Plan Participant’s death after the
completion of such Plan Quarter, no amount payable at any time under the Plan
shall be subject to sale, transfer, assignment, pledge, attachment, or other
encumbrance of any kind.  Any attempt to sell, transfer, assign, pledge, attach,
or otherwise encumber any such benefits, whether currently or thereafter
payable, shall be void.


XIV.                       WITHHOLDING TAXES

The Company is entitled to withhold and deduct from any payments made pursuant
to the Plan or from future wages of a Plan Participant (or from other amounts
that may be due and owing to the Plan Participant from the Company), or make
other arrangements for the collection of, all legally required amounts necessary
to satisfy any and all federal, state, and local withholding and
employment-related tax requirements attributable to any payment made pursuant to
the Plan.


XV.                           UNFUNDED STATUS OF PLAN

The Plan shall be unfunded.  No provisions of the Plan shall require the
Company, for the purpose of satisfying any obligations under the Plan, to
purchase assets or place any assets in a trust or other entity to which
contributions are made or otherwise to segregate any assets.  Plan Participants
shall have no rights under the Plan other than as unsecured general creditors of
the Company.


XVI.                       OTHER

Except to the extent in connection with other matters of corporate governance
and authority (all of which shall be governed by the laws of the Company’s
jurisdiction of incorporation), the validity, construction, interpretation,
administration and effect of the Plan and any rules, regulations, and actions
relating to the Plan will be governed by and construed exclusively in accordance
with the internal, substantive laws of the State of Minnesota, without regard to
the conflict of law rules of the State of Minnesota or any other jurisdiction.

5


--------------------------------------------------------------------------------